Title: From George Washington to Samuel Huntington, 20 November 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          West point November the 20th 1779
        
        On Monday Evening I had the honor to receive Your Excellency’s Letter of the 10th, with the Inclosures to which it refers, by Major Clarkson. I also had the honor since, on the night of the 17th, to receive Your Favor of the 11th.
        I regret much the failure of the expedition against Savannah, and the causes which seem to have produced it. The North Carolina Troops proceeded yesterday to New Windsor, from whence they would begin their march for the Southward to day. They could not commence it sooner. From the state of matters in the Southern Quarter, as communicated by General Lincoln, in his Letter to the Honourable, the Committee of correspondence, I most sincerely wish it were in my power, to afford him farther succour from this Army, than the North Carolina Troops; but from the fullest consideration of the point, it does not appear to me practicable. I had determined to send that part of Baylor’s Regiment, which is under the command of Lt Colo. Washington, and accordingly wrote him yesterday to march; but unfortunately I found by the Report of an Officer, belonging to the Regiment whom I saw to day, that it would answer but little, if any purpose, as the Inlistments of many, if not of all the Men would expire before, or not long after they could arrive. From this circumstance, I have been obliged to send a countermanding order. I have however called for an exact Return of the Men’s engagements, and when I receive it, shall act with respect to them, as circumstances may authorise. The Letter which I had the honor of addressing to Your Excellency on the 18th—and the Abstract of the Muster Rolls, which it inclosed, will shew Congress, what

will be the state of the Army in the course of a little time—and how unable to afford Detachments. Securing this post—and itself from insult—and giving protection in some degree to the Country lying on either side of the Hudson—is as much as can be promised from It—especially if the Enemy should remain in near their present force at New York—and be governed by a spirit of Enterprize.
        From my Letter of the 18th and the Abstract referred to above—Congress will readily conclude I am persuaded, that I cannot send any Troops for the defence of the Frontiers of New Hampshire and Massachusett’s bay. As to public stores being deposited there, the Honble the Council of the latter, I believe, have been misinformed. There are none there that I know of, nor will there be any Magazines of forage or provision laid up so high or to such a considerable amount on Connecticut River towards the Coos Country, as to be an Object for a body of the Enemy. When Colo. Hazen was detached there and set to opening a Road—it was for the purpose of exciting jealousies at Quebec—and at the Enemy’s posts on the St Lawrence &c.—and of making a diversion in favor of the late expedition under General Sullivan, by preventing Reinforcements being sent into the Upper Country to oppose him. This very happily succeeded—and it was always my intention to recall him, when ever the Object of his command was accomplished. And I would willingly hope, that the cutting of a Road towards Canada, which appeared to me essential to make the feint complete, will not have the least tendency to expose the Country to incursions. It can only be of service to a body of regular Troops, moving with Artillery—baggage &c: for as to light—desultory parties—they can make their incursions at any point—as well without a road as with it.
        I am using every means in my power & have been for a day or Two past, to get the Cloathing we have, distributed to the Troops. It is a work of great difficulty from the scantiness of the supply.
        On the 7th Instant—Colo. Armand, who was on the Enemy’s lines received information, that Major Barmore was at quarters three miles below Delancy’s bridge. This induced him to form a design of surprising him, which he effected the same night & brought him off. General Heath who transmitted me the account, speaks of the enterprize, as being conducted with great

gallantry and address, as he had to pass below a considerable body of the Enemy’s light Troops which lay in the Neighbourhood. I have the Honor to be with the highest respect Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
      